Mr. Justice Trunkey
delivered the opinion of the court, October 25th 1882.
A foreign corporation, under certain circumstances, may be sued in the courts of this state. The circumstances .which subject it to such suit need not be set forth in the praecipe or summons. No cause appeared for quashing the writ.
Where the return on its face does not show a legal service of the writ, the service may be set aside. As the return must be considered as conclusive between the parties to the action, it is error to set aside the service upon extraneous evidence. Affidavits and depositions are no part of the record: Kennard v. Railroad Co., 1 Phil. 41; Kleckner v. Lehigh County, 6 Whar. 66; Insurance Co. v. Fuller, 81 Pa. St. 398; Liblong v. Insurance Co., 82 Id. 413.
The Act of March 21st 1849 P. L. 216, provides that in any suit or action against any “ foreign corporation, process may be served upon any officer, agent or engineer of such corporation, either personally or by copy, or by leaving a certified copy thereof at the office, depot, or usual place of business of said corporation ; and such service shall be good and valid in law to all intents and purposes.” In this case the sheriff’s return is, “ Served July 27th 1881, by delivering a true and attested copy of the within writ to Alonzo Loring, secretary of the Benwood Iron Works, and by making known to him the contents thereof.” Such *363return was held sufficient and the service valid, soon after the statute of 1849 was enacted, by the present Chief Justice, in Patton v. Insurance Co., 1 Phil. 396; and that ruling has been accepted ever since. Our courts have not held that a return showing a service in conformity with the statutory direction will -be set aside on motion. The Act declares that service upon any .officer or agent of the foreign corporation shall be valid. Were such service good at common law, there was no necessity for the statute. Decisions respecting the legality of service under other statutes, as well as this, settle that the return shall show a service according to law; and if it does, it shall stand.
The question here is not whether the courts of Pennsylvania can acquire jurisdiction of the person of a corporation of another state by the mere presence in this state of an officer of that corporation. Should service be made upon an officer of a foreign corporation, when he was casually present, and said corporation was not suable in the courts of this state upon the contract or matter on which the action is founded, then a plea to the jurisdiction is the proper remedy: Camden Rolling Mill Co. v. Swede Iron Co., 32 N. J. L 15; Newell v. Great Western Railroad Co., 19 Mich. 336.
Judgment affirmed.